Title: To James Madison from Richard Forrest, 12 September 1810
From: Forrest, Richard
To: Madison, James


Dear Sir,Washington Sepr. 12. 1810
I have the pleasure to confirm the news of the arrival of the Blanchy from Algiers, which brought out a Horse for Doctr. Thornton, and 8 Sheep, 20 Bushls. of Wheat, a Basket of seeds and a Cask of Grape vine Cuttgs. for you. These very articles with the addition of several others including two Jack Asses, I not only requested Coln. Lear to send me; but I sent a Yellow man in the Brig with scarcely any other object, than the care of them on the passage. I also had a quantity of Plank sent out (supposing it to be scarce and high priced at Algiers) for the purpose of securing whatever might be sent. I had no idea of profit, but merely wished to avail myself of so good an opportunity of introducing into the Country, what I thought might prove of general utility. I stated to Coln. Lear, but more particularly to Mr. Baker (to whom I gave 170 dollars to purchas[e] the Jacks in Majorca, where I was told they were uncommonly large) that one of the Jacks and some of the Sheep were intended for you. I have recd no letter from Coln. Lear on this subject, the joint one to Mr Sterett and myself, I have not yet seen, but I presume if it had contained any thing on this subject, Mr. S. would have informed me of it. The hasty letter which he wrote me yesterday, as well as *Mr Hoskyns, both of which I enclose you, seem to confirm the idea that none of the things are for me, and unless Coln. Lear should have mentioned me as a part owner, I certainly shall have no just claim on any of the articles.
I hope your goodness will excuse the freedom I have taken to plague you on a subject of such a trivial nature. I must also apologise for the confused manner in which I have given the detail, it proceeds in a great degree from the state of my mind arising from the situation of my family. My youngest child has for the last ten days, been at the point of death, and can scar[c]ely at this moment be considered out of danger: My Son David, complained yesterday of a sick Stomach; was taken with a puking about Eleven oclock, and in the coarse of half an hour discharged from his Lungs at least two tablespoons full of blood. He is now rather better, and I hope will recover. I remain Dear Sir, with the highest respect Your very obt. Servt.

Richd. Forrest
The Russian Consul


As this is the proper season for seeding wheat, had I not best send you that which came from Algiers by the first opportunity to Fredericksburg?
It is not to be understood that the Horse which came in the Brig forms any part of the articles I wrote for. Docr. Thornton wrote, not only for him; but I suspect for as many as could be procured. Two were to have come in this Vessel; but as the Ship Resource had arrived at Algiers from Constantinople, and would sail in a short time for Balto, it was concluded to sent [sic] one out in each Vessel.
